     Case 8:20-cv-00781-JGB-JDE Document 6 Filed 06/19/20 Page 1 of 1 Page ID #:32




 1                                                                         JS-6
 2
 3
 4
 5
 6
 7
 8
                        UNITED STATES DISTRICT COURT
 9
                       CENTRAL DISTRICT OF CALIFORNIA
10
                               SOUTHERN DIVISION
11                                         ) No. 8:20-cv-00781-JGB (JDE)
     MARK PATRICK GANSERT,
                                           )
12                                         )
                       Petitioner,         ) JUDGMENT
13                                         )
                  v.                       )
14                                         )
     ORANGE COUNTY SHERIFF                 )
15   DON BARNES,                           )
                                           )
16                                         )
                       Respondent.
17
18
           Pursuant to the Order Summarily Dismissing Action,
19
           IT IS ADJUDGED that that the action is dismissed without prejudice.
20
21
22
     Dated: June 19, 2020
23
24
                                              ______________________________
                                              _________________________________
25                                            JESUS
                                                SUS G. BERNAL
                                              JES
26                                            Uniited States District Judge
                                              United
27
28
